Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Geoff Trotter on 01/11/22

AMENDMENTS TO THE CLAIMS 

(Currently Amended) A method comprising:
at a network node connected to a service function device, forwarding at least one data flow in a service function path to the service function device, the service function path defining an ordered list of service functions, wherein the service function device performs a service function from the ordered list of service functions; 
at the network node between the service function device and a peer device in the service function path, forwarding a peer detection exchange between the service function device and the peer device, wherein the peer device is another service function device that performs a neighboring service function in the ordered list of service functions;
detecting a status indicator in a header of a peer detection message in the peer detection exchange between the service function device and the peer device, the status indicator indicating to the network node a degradation in performing the service function at the service function device; [[and]]
determining a different service function device based on service function statistical information in the header; and
adjusting the service function path to compensate for the degradation in performing the service function at the service function device by providing the service function from the different service function device.

(Original) The method of claim 1, wherein the status indicator is detected as metadata in a network service header.

(Original) The method of claim 1, wherein the status indicator indicates one or more of a success status, a redirection status, or a server error status. 

(Original) The method of claim 3, further comprising:
	responsive to the status indicator indicating a redirection status, adjusting the service function path by redirecting future data flows to an alternative data center as indicated in the redirection status; and
	responsive to the status indicator indicating a server error status, adjusting the service function path by redirecting the future data flows to a predetermined secondary data center.

(Original) The method of claim 1, wherein adjusting the service function path comprises sending a new peer detection packet to a previous device in the service function path.

(Original) The method of claim 5, wherein the previous device is a previous service function device, a service function classifier device, or service function forwarder device.

(Original) The method of claim 1, wherein adjusting the service function path comprises classifying a data flow into a new service function path that avoids the service function device.

(Cancelled) 
(Cancelled) 

(Currently Amended) An apparatus comprising:
a network interface configured to:
forward at least one data flow in a service function path to a service function device that is connected to the network interface, the service function path defining an ordered list of service functions, wherein the service function device performs a service function from the ordered list of service functions; and 
forward a peer detection exchange between the service function device and a peer device in the service function path, wherein the peer device is another service function device that performs a neighboring service function in the ordered list of service functions; and
a processor configured to:
detect a status indicator in a header of a peer detection message in the peer detection exchange between the service function device and the peer device, the status indicator indicating to the processor, a degradation in performing the service function at the service function device; [[and]]
determine a different service function device based on service function statistical information in the header; and
adjust the service function path to compensate for the degradation in performing the service function at the service function device by providing the service function from the different service function device.

(Original) The apparatus of claim 10, wherein the processor is configured to detect the status indicator as metadata in a network service header.

(Original) The apparatus of claim 10, wherein the status indicator indicates one or more of a success status, a redirection status, or a server error status. 

(Original) The apparatus of claim 10, wherein the processor is configured to adjust the service function path by classifying a data flow into a new service function path that avoids the service function device.

(Cancelled) 

(Cancelled) 

(Currently Amended) One or more non-transitory computer readable storage media encoded with software comprising computer executable instructions and, when the software is executed by a processor on a network node, operable to cause the processor to:
forward at least one data flow in a service function path to a service function device, the service function path defining an ordered list of service functions, wherein the service function device performs a service function from the ordered list of service functions; 
forward a peer detection exchange between the service function device and a peer device in the service function path, wherein the peer device is another service function device that performs a neighboring service function in the ordered list of service functions;
detect a status indicator in a header of a peer detection message in the peer detection exchange between the service function device and the peer device, the status indicator indicating a degradation in performing the service function at the service function device; [[and]]
determine a different service function device based on service function statistical information in the header; and
adjust the service function path to compensate for the degradation in performing the service function at the service function device by providing the service function from the different service function device.

(Original) The non-transitory computer readable storage media of claim 16, further comprising instructions operable to cause the processor to detect the status indicator as metadata in a network service header.

(Original) The non-transitory computer readable storage media of claim 16, further comprising instructions operable to cause the processor to adjust the service function path by classifying a data flow into a new service function path that avoids the service function device.

(Cancelled) 
(Cancelled) 

Claim 1-7, 10-13, 16-18 are allowed.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415